 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALONZO JOSEPH,                                          No. 2: 18-cv-3155 WBS KJN P
12                            Plaintiff,
13                 v.                                         ORDER
14    E. HORWITZ, et al.,
15                            Defendants.
16

17                Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On January 7, 2019, the Honorable William B. Shubb denied plaintiff’s

19   application to proceed in forma pauperis and ordered plaintiff to pay the filing fee within thirty

20   days. (ECF No. 9.)

21                Plaintiff appealed Judge Shubb’s January 7, 2019 order to the Ninth Circuit Court of

22   Appeals. (ECF No. 10). On August 2, 2019, the Ninth Circuit dismissed plaintiff’s appeal.

23   (ECF No. 15.)

24                Accordingly, IT IS HEREBY ORDERED that plaintiff is ordered to pay the $400 filing

25   fee within thirty days of the date of this order; failure to pay the filing fee will result in a

26   recommendation of dismissal of this action.

27   Dated: August 29, 2019
     Jo3155.ord
28
                                                             1
